Citation Nr: 0838305	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD), due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from May 1999 to September 
1999.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's contends that she has an acquired psychiatric 
disorder, to include depression and PTSD, due to military 
sexual trauma.  The veteran contends that she has a current 
psychiatric disorder that is related to a sexual assault that 
occurred while she was in the military.  See Report of VA 
examination, dated in March 2005 (diagnosing major 
depression, recurrent, moderate without psychotic features, 
but not diagnosing PTSD).

In her VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran requested that VA obtain military 
records from "Security Police Records" from the end of June 
1999 through September 1999 concerning an investigation that 
was completed regarding an alleged sexual assault against 
her.  After a review of the record, the Board finds that 
further development is necessary under VA's duty to assist.  
In this regard, the record does not reflect that efforts were 
made to obtain the records from the Security Police regarding 
an investigation of the alleged sexual assault incident.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board 
finds that reasonable efforts should be made to obtain these 
records.  

Additionally, the record reflects that the veteran referenced 
PTSD and that she was claiming a "mental health condition."  
See VA Form 21-526, received in November 2004; see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must 
liberally construe all documents filed by a claimant).  The 
RO has not addressed the matter of service connection for 
PTSD due to personal assault/sexual trauma.  This issue 
appears to be inextricably intertwined with the acquired 
psychiatric disorder issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  As such, this matter 
requires further development of evidence and initial 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (noting that where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Furthermore, in July 2004, VA approved for publication a new 
form, VA Form 21-0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic Stress Disorder 
Secondary to Personal Trauma.  This form identifies the 
additional types of documentation that may be used to 
corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  The 
record does not reflect that this form was sent to the 
veteran.  Hence, the Board finds that the veteran should be 
provided with the required VA Form 21-0781a for claims for 
PTSD due to personal trauma on remand.

Even though the report of VA examination, dated in March 
2005, reflects that the VA examiner provided a nexus opinion, 
a supporting rationale was not provided.  As such, the Board 
finds that this opinion has little probative value and is not 
adequate.  Accordingly, the Board finds that the veteran 
should be afforded another VA psychiatric examination.  



Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA Form 21-
0781a, Statement in Support of Claim for 
Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and request that she complete it 
with as much specificity as possible.  
Inform the appellant that if she fails to 
return any form that would provide 
details regarding the in-service stressor 
events or fails to provide information 
useful to verifying this event, VA will 
proceed to decide the claim based on the 
evidence of record.  Advise her of the 
various ways in which a stressor event in 
an alleged personal/sexual assault PTSD 
case may be corroborated.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.

Additionally, ask the veteran to identify 
the locations and providers all medical 
treatment (VA and/or private) she has 
received for her acquired psychiatric 
disorder on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Obtain all available 
records, not previously on file, of any 
treatment for which the veteran provides 
sufficient identification and 
authorization.  Also, notify the veteran 
that she may obtain the evidence herself 
and send it to VA.  

2.  Seek to obtain the military records 
from the Security Police regarding the 
investigation of the claimed sexual 
assault against the veteran.  The veteran 
identified that these records should be 
dated between June 1999 and September 
1999.  If such records are not available, 
the claims file should be annotated to 
indicate the efforts made to obtain these 
records.

3.  After associating any new records 
with the claims file, arrange for the 
veteran to undergo a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorders.  All indicated studies should 
be performed, to include psychological 
testing if appropriate, and all findings 
should be reported in detail. The 
veteran's claims file must be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that such a review of the 
claims files was made.

The physician should state whether the 
veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.  The examiner should opine 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any in-service stressful 
experience described by the veteran 
occurred (personal or sexual assault), 
and if so, whether it is at least as 
likely as not (i.e., a 50 percent 
probability or greater) that the veteran 
has PTSD as a result of the stressful 
experience.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service on any 
basis, or if pre-existing service, was 
aggravated thereby.

A thorough rationale must be given for 
all opinions expressed.  In providing the 
above opinion(s), the examiner is 
requested to comment on the significance 
of the veteran's service treatment 
records, to include her mental health 
evaluation, dated August 19, 1999, and 
post-service evaluations, to include a 
private psychiatric evaluation by M.S., 
M.D., dated in May 2005, and a VA 
examination, dated in March 2005.  The VA 
examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  If the examiner is 
unable to give an opinion without 
resorting to speculation, the examination 
report should so state.

4.  Thereafter, readjudicate the issue 
(of service connection for an acquired 
psychiatric disorder, to include 
depression and PTSD) on appeal.  Consider 
38 C.F.R. § 3.304(f) as amended by 73 
Fed. Reg. 64,208 (Oct. 29, 2008).  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




